Per Curiam.

Relatrix appears in this original action, not merely as a citizen and elector, but as a declared, independent candidate for mayor of Cleveland. She alleges that her nominating part-petitions are being circulated but as yet have not been filed with the board of elections. The prayer of the petition is that respondents be compelled to accept her nominating petitions at any time they might be presented for filing.
The gist of her complaint is that the respondent board has promulgated an order to its own employees which would adversely affect the validity of her petition when, as and if, filed.
Respondents have filed a motion to dismiss the complaint for the reason that it does not state a cause of action within the original jurisdiction of this court. We agree.
Until a candidate’s nominating petition is filed with a board of elections, no duty with respect thereto, enforcible by a writ of mandamus, is incumbent upon such board.
*170The motion to dismiss is allowed and the action is dismissed.

Complaint dismissed.

O’Neill, C. J., Schneider, Herbert, Dhncan, Corrigan, Stern and Leach, JJ., concur.